FILED
                               NOT FOR PUBLICATION                          DEC 30 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



 JOSE LUIS CORREA RODRIGUEZ;                       No. 06-72652
 FIDELA MARIA MARTINEZ,
                                                   Agency Nos. A097-361-223
               Petitioners,                                    A097-361-224

   v.
                                                   MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Jose Luis Correa Rodriguez and Fidela Maria Martinez, natives and citizens

of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order

denying their motion to reopen. We have jurisdiction under 8 U.S.C. § 1252. We

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JT/Research
review for abuse of discretion the denial of a motion to reopen, Singh v. INS, 295

F.3d 1037, 1039 (9th Cir. 2002), and review de novo claims of constitutional

violations in immigration proceedings, Ram v. INS, 243 F.3d 510, 516 (9th Cir.

2001). We deny the petition for review.

        The BIA acted within its broad discretion in determining that the evidence

presented with the motion to reopen was insufficient to warrant reopening. See

Singh, 295 F.3d at 1039 (BIA’s denial of a motion to reopen shall be reversed only

if it is “arbitrary, irrational, or contrary to law”). It follows that petitioners’ due

process claim fails. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000)

(requiring error for a petitioner to prevail on a due process claim).

        PETITION FOR REVIEW DENIED.




JT/Research                                  2                                      06-72652